Title: General Orders, 22 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday April 22d 1783
                            Parole Ticonderoga
                            Countersigns Niagara Detroit
                        
                        For the day tomorrow Brigadier Genl Patterson
                        B.Q.M. 2d Massa. Brigade
                        The Hampshire regiment gives the Guards and the Hampshire Battalion the fatigues tomorrow.
                        Untill further orders there is to be a Camp Guard mounted by each Brigade in this Cantonment, for the
                            preservation of good order.
                    